Cite as 2017 Ark. App. 537


                 ARKANSAS COURT OF APPEALS

                                        DIVISION IV
                                       No. CV-17-475

                                                 Opinion Delivered:   October 18, 2017
JAMES KRECKER
                               APPELLANT APPEAL FROM THE CRAWFORD
                                         COUNTY CIRCUIT COURT
V.                                       [NO. 17JV-15-33]


ARKANSAS DEPARTMENT OF        HONORABLE MICHAEL MEDLOCK,
HUMAN SERVICES AND MINOR      JUDGE
CHILD
                    APPELLEES AFFIRMED


                             KENNETH S. HIXSON, Judge

       James Krecker appeals after the Crawford County Circuit Court filed an order

terminating his parental rights to S.K. (DOB 7-24-2004), N.K. (DOB 5-25-2006), and J.K.

(DOB 6-20-2007) on March 13, 2017. 1 On appeal, appellant argues that the trial court

erred in terminating his parental rights as to S.K. only; he does not argue that the trial court

erred in terminating his parental rights to J.K. or N.K. Appellant more specifically argues

that it was not in S.K.’s best interest to terminate his parental rights because there was

evidence from her therapists that S.K. needed to continue working on reunification with

him and that it would be very hard to find her an adoptive home. We affirm.




       1
        The trial court additionally terminated the parental rights of Crystal Krecker, the
children’s mother. However, Crystal did not appeal the termination and therefore is not a
party to this appeal.
                                Cite as 2017 Ark. App. 537

                                          I. Facts

       Appellant and Crystal Krecker have three children, S.K., N.K., and J.K., whose ages

now range between ten and thirteen years old. The Arkansas Department of Human

Services (DHS) has had a long history of involvement with these children. Crystal originally

had custody of the three children. While the children were in Crystal’s custody, DHS

opened a case in 2011. In 2013, the children were removed from Crystal and their

stepfather, David Todd, for sexual abuse, inadequate housing, and incarceration of the

parents. The three children were placed with their father, James. At the time of this

placement, James was married to Corina Krecker. Corina has four minor children of her

own. 2 When James’s three children were placed with him, that resulted in seven children

living in the home.

       Two years later, the instant proceedings commenced. It was discovered that S.K.,

N.K., and J.K. had bruises on their upper thighs. DHS was contacted and determined that

the bruising was consistent “with being struck with a belt in an out of control or violent

manner that indicates their caretaker is behaving towards the children in a manner that is

violent or out of control.” On January 21, 2015, DHS placed a seventy-two-hour hold on

S.K., N.K., and J.K. Further investigation revealed that the bruising was caused by the

stepmother, Corina. DHS removed appellant’s three children from the home but allowed

Corina’s four children to remain in the home because there were no signs of physical abuse

to them. Accordingly, on January 26, 2015, DHS filed a petition for ex parte emergency



       2
        The record is unclear whether appellant is the father of some, or all, of these four
children.
                                             2
                                 Cite as 2017 Ark. App. 537

custody and dependency-neglect of S.K., N.K., and J.K. The trial court granted the

petition, finding that probable cause existed for the removal. Subsequently, the trial court

filed a probable-cause order.

       An adjudication hearing was held on April 30, 2015. The record indicates that

appellant attended the hearing.     The trial court found that the three children were

dependent-neglected as defined in the Arkansas Juvenile Code and that the allegations in

the petition were true and correct. Specifically, the trial court found that the children were

dependent-neglected due to the physical abuse perpetrated by the stepmother, Corina, and

due to the failure to protect perpetrated by appellant.

       Several review hearings were held throughout this case. A permanency-planning

hearing was held on February 18, 2016, and a permanency-planning order was filed on May

12, 2016. In that order, the trial court noted that the goal of the case was to authorize a

plan to place custody of the children with their father. Appellant had been partially

complying with the case plan. The trial court ordered that placement of the children occur

within a time frame that was consistent with their developmental needs but no later than

three months after the permanency-planning hearing. Additionally, the trial court made the

following additional findings:

              9. The father and step-mother have partially complied with the case plan in
       that they have completed regular parenting classes, have completed a psychological
       evaluation, have begun family therapy, they have appropriate beds for the children
       and a separate room for [S.K.], they have visited consistently and have maintained
       employment. They have not finished Parenting Without Violence classes, have not
       attended individual counseling as recommended and continue to have some
       environmental issues in the home. They need to make arrangements for the children
       to be supervised while the parents work or sleep. They also need to address
       environmental concerns with the home including the roach and mice infestation, and


                                              3
                                 Cite as 2017 Ark. App. 537

       they need to obtain an alarm to put on [S.K.’s] bedroom. 3 They have missed some
       parenting classes during this review period.

              10. The father and step-mother are ordered to follow the recommendations
       in their psychological evaluation for individual and family therapy; participate in
       family therapy as recommended by the juveniles’ therapist; make arrangements for
       the children to be supervised while the parents work or sleep; address the roach and
       mice infestation and obtain an alarm to put on [S.K.’s] bedroom; finish Parenting
       Without Violence classes, visit regularly and actively participate in the visitation; and
       otherwise comply with the case plan.

(Emphasis added.)

       During a weekend visit in which the three children were allowed to stay at appellant

and Corina’s home, an incident occurred. J.K. disclosed that S.K. and E.W., one of the

four children who had remained in the home, had touched her in a sexual manner one night

during visitation. One of the requirements for the weekend visitation was that an alarm was

to be placed on S.K.’s bedroom. While an alarm was obtained and verified as working

before the visitation began, it was alleged that appellant and Corina did not turn the alarm

on for S.K.’s bedroom. Thus, the trial court suspended all weekend visitation and ordered

supervised visitation as recommended by the children’s treatment professionals.

Furthermore, E.W. was removed from the home.

       After the September 22, 2016 review hearing, the trial court changed the goal of the

case from reunification with appellant to adoption. The trial court noted that the father and

stepmother had not complied with the case plan and that they had participated in only one

family-therapy appointment and refused to attend any other scheduled appointments.

Furthermore, the trial court found that they had not complied with the safety plan during a


       3
      The record does not detail the ongoing conduct of S.K. that necessitated that her
bedroom door be equipped with an alarm.
                                               4
                                Cite as 2017 Ark. App. 537

weekend visit by ensuring that the alarm was working on S.K.’s bedroom. Finally, the trial

court found that they had not attended individual or marital counseling as recommended.

       DHS filed a petition for termination of parental rights on December 8, 2016. As to

appellant, DHS alleged several grounds for termination under Arkansas Code Annotated

section 9-27-341(b)(3)(B) (Repl. 2015), including the failure-to-remedy, other-subsequent-

factors, and aggravated-circumstances grounds.

       At the termination hearing, appellant testified that he did not want his parental rights

terminated. At the time of the hearing, appellant testified that Corina and his remaining

three younger children (S.W., J.K.J., and Z.K.) were living in the home with him. 4

Appellant acknowledged that Corina had spanked S.K excessively.           However, appellant

testified that he had been complying with the case plan and that he still had to complete

marriage counseling. He testified that he had completed parenting classes, maintained

employment, kept stable housing, visited the children regularly, and completed a

psychological evaluation. Appellant testified that he had been diagnosed with a personality

disorder.

       Erica Enecks testified that she had been involved in this case when she was a family-

service worker and later as a family-service-worker supervisor. Her involvement with the

children started in 2013 after the three children had been removed from their biological

mother’s care because they were being sexually abused by their stepfather and step-

grandfather. After the children were placed in appellant’s custody, the children were


       4
        S.K., N.K., and J.K. had been removed from the home in the original order, and
E.W. had been removed from the home after the inappropriate sexual-touching incident
involving S.K.
                                              5
                                 Cite as 2017 Ark. App. 537

removed after Corina had left significant bruising on S.K., J.K., and N.K. from spanking

them with a belt.     Enecks testified that appellant had not continued with consistent

counseling since the children had been removed. Multiple referrals were made throughout

the pendency of the case. Enecks further testified that appellant had willfully failed to follow

the safety plan during an overnight visit, resulting in an additional sexual-abuse allegation

and the suspension of overnight visitation. Regarding whether S.K. was adoptable, Enecks

opined that S.K. would be adoptable with the right family even though she had considerable

issues in her life. She acknowledged that S.K. required a special sort of foster home.

However, Enecks testified that S.K. had maintained stability in her current foster home for

quite some time.

       Van Hall, the assistant clinical director for Southwest Arkansas Counseling and

Mental Health Center in Texarkana, Arkansas, testified that she had previously been S.K.’s

therapist. Hall was now in a different supervisory position. Hall testified that there had not

been any progress made during family-therapy sessions with S.K. and appellant. Appellant

failed to attend regular appointments when Hall was S.K.’s primary therapist. Additionally,

Hall expressed concerns over appellant’s failing to follow the safety plan that was drafted for

overnight visitation. Despite Hall’s discussion of the plan with appellant, the first overnight

visit resulted in inappropriate interactions between S.K. and other siblings due to the lack

of supervision. Hall testified that she was not comfortable making a recommendation that

S.K. be returned to appellant’s care based on appellant’s lack of involvement while she was

S.K.’s primary therapist. Hall did note, however, that since the last court hearing, appellant’s

participation had increased with S.K.’s new therapist after Hall had transitioned into her


                                               6
                                   Cite as 2017 Ark. App. 537

supervisory role. On cross-examination, Hall admitted that S.K. would be unable to form

an attachment with appellant if appellant’s rights were terminated. She further admitted that

S.K.’s loss of attachment with appellant would be detrimental to S.K. However, Hall opined

that S.K. could process through some of the loss with the proper therapy or treatment and

that S.K. could form a more healthful attachment with another male or father figure in the

future.

          Toni Hagans, S.K.’s therapist at the time of the hearing, testified that appellant had

been attending family-therapy appointments every other week since September 2016.

However, Hagans testified that appellant had difficulty noticing S.K.’s anxiety. In fact,

Hagans testified that appellant would ignore S.K. when she would attempt to get his

attention. Therefore, Hagans testified that “we’re not where we need to be at this point[.]”

That said, Hagans opined that it was not in S.K.’s best interest to have appellant’s parental

rights terminated because S.K. wanted to be with her father. Furthermore, Hagans testified

that she had only just started working with appellant and did not feel that she had enough

time to make a recommendation. Additionally, although Hagans recognized that adoption

was not part of her job description, Hagans opined that she thought S.K. may have difficulty

being adopted and that, if she was never adopted, it could be even more traumatic.

          After the hearing and oral arguments, the trial court terminated appellant’s parental

rights to each child. In the termination order, the trial court made the following pertinent

findings:

          u.     The preceding paragraphs demonstrate that James and Corina Krecker are not
                 capable of implementing strategies in their home that would protect the
                 juveniles from further sexual acting out in the home. The Court notes that


                                                7
                         Cite as 2017 Ark. App. 537

      the sexual abuse among siblings going on in the home led to physical abuse
      of the juveniles, the reason they were found dependent-neglected.

v.    Van Hall also testified that James Krecker was very withdrawn in his
      interactions with [S.K.]. She believed this was due to his anti-social
      personality disorder diagnosis. Van Hall testified that this was something that
      James Krecker could address and improve through his participation in
      individual counseling. Van Hall offered that based on her interactions while
      she was [S.K.’s] therapist, she did not believe [S.K.] was ready for reunification
      with her father at the time she transferred the case. Further, Ms. Hall testified
      that the father participated in very few sessions of family therapy. She stated
      that Mr. Krecker refused to participate further unless services could be offered
      on a Saturday.

w.    [S.K.’s] current therapist Toni Hagans testified that James Krecker’s
      participation has been consistent since September of 2016. The Court notes
      that this is the same time that the Court changed the goal of the case to
      termination of parental rights and adoption. This demonstrates that Mr.
      Krecker has been capable of participating in services throughout this case, but
      was not so motivated until the goal of this case changed.

x.    The Court notes that Toni Hagans was not in a position to recommend
      reunification of [S.K.] with her father at this time.

y.    James and Corina Krecker were also to participate in individual counseling.
      The father’s own testimony demonstrated that he had not regularly
      participated in this service and had not addressed his anti-social personality
      disorder in order to improve his parenting skills. The Court notes that
      multiple referrals were made by the Department for this service.

z.    Erica Enecks testified that James Krecker has not been able to demonstrate the
      skills required for reunification that should have been developed through
      meaningful participation in the services herein. This coupled with the facts
      articulated above demonstrate why the juveniles would be subject or risk of
      harm if returned to the custody of either parent.

aa.   Erica Enecks further testified that all of the juveniles were adoptable. [J.K.] and
      [N.K.] have maintained in the same foster home through much of this case. Also,
      despite [S.K.’s] behaviors, the Department believes that it can achieve the goal of
      adoption for [S.K.] as well, as she has maintained long term stability in her foster
      home. Testimony demonstrated that there are no barriers to adoption.

bb.   The Court finds on the facts stated above that the Department has proved by
      clear and convincing evidence that:
                                       8
                               Cite as 2017 Ark. App. 537


             i.     The juveniles have been adjudicated by the Court to be dependent-
                    neglected and have continued out of the custody of the father for a
                    period in excess of twelve (12) months and despite a meaningful effort
                    by the Department to rehabilitate the father and correct the conditions
                    which caused removal, those conditions have not been remedied by
                    the father.

             ii.    Specifically, the father’s lack of participation in and completion of
                    services have not put the family in the position to be reunified.

             iii.   The juveniles have lived out of the home of the mother for a period
                    in excess of twelve (12) months and the mother has willfully failed to
                    provide significant material support in accordance with her means or
                    to maintain meaningful contact with the juveniles. The mother has
                    also subjected the juveniles to the aggravated circumstance stated
                    above.

             iv.    That other factors arose subsequent to the filing of the original petition
                    for dependency-neglect that demonstrate that placement of the
                    juveniles in the custody of the father is contrary to the juvenile’s health,
                    safety, or welfare and that despite the offer of appropriate family
                    services, the father has manifested the incapacity or indifference to
                    remedy the subsequent issues or factors or rehabilitate the
                    circumstances which prevent the placement of the juvenile in the
                    custody of the father. The father’s failure to appropriately implement
                    plans to deal with sexually aggressive behaviors in his home is a
                    subsequent factor that the father has failed to remedy.

             v.     The father has subjected the juveniles to aggravated circumstances in
                    that there is little likelihood that services to the parents will result in
                    successful reunification. The father has had almost two years to
                    accomplish the goals of this case and has failed to do so. There is little
                    likelihood that additional services would remedy the father’s failure to
                    implement significant change in his life. Additional time to the father
                    would be detrimental to the juveniles’ permanency interests and have
                    little likelihood of success.

              It is therefore, Considered, Ordered, Adjudged and Decreed that the parental
      rights of the Parents, James Krecker and Crystal Krecker are hereby terminated[.]

(Emphasis added.) This appeal followed.



                                             9
                                 Cite as 2017 Ark. App. 537

                                    II. Best-Interest Analysis

       A trial court’s order terminating parental rights must be based on findings proved by

clear and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3) (Repl. 2015). Clear and

convincing evidence is defined as that degree of proof that will produce in the fact-finder a

firm conviction as to the allegation sought to be established. Posey v. Ark. Dep’t of Health &

Human Servs., 370 Ark. 500, 262 S.W.3d 159 (2007). On appeal, the appellate court reviews

termination-of-parental-rights cases de novo but will not reverse the trial court’s ruling

unless its findings are clearly erroneous. Id. A finding is clearly erroneous when, although

there is evidence to support it, the reviewing court on the entire evidence is left with a

definite and firm conviction that a mistake has been made. Id. In determining whether a

finding is clearly erroneous, an appellate court gives due deference to the opportunity of the

trial court to judge the credibility of witnesses. Id.

       In order to terminate parental rights, a trial court must find by clear and convincing

evidence that termination is in the best interest of the juvenile, taking into consideration

(1) the likelihood that the juvenile will be adopted if the termination petition is granted;

and (2) the potential harm, specifically addressing the effect on the health and safety of the

child, caused by returning the child to the custody of the parent. Ark. Code Ann. § 9-27-

341(b)(3)(A)(i) & (ii). The order terminating parental rights must also be based on a showing

of clear and convincing evidence as to one or more of the grounds for termination listed in

section 9-27-341(b)(3)(B).      However, only one ground must be proved to support

termination. Reid v. Ark. Dep’t of Human Servs., 2011 Ark. 187, 380 S.W.3d 918.




                                               10
                                 Cite as 2017 Ark. App. 537

       Appellant argues on appeal that the trial court erred in terminating his parental rights

as to S.K. only. However, appellant does not contest that statutory grounds existed; instead,

he argues that it was not in S.K.’s best interest to terminate his parental rights because there

was evidence from her therapists that she needed to continue working on reunification with

him and that it would be very hard to find her an adoptive home. Although appellant

acknowledges Enecks’s testimony that S.K. would be adoptable, he states that the testimony

from S.K.’s therapists should have been accepted as more objective evidence. He claims

that Hall and Hagans testified that it would be detrimental to S.K. if she did not continue

to work on attachment issues with appellant and that S.K. would be very hard to adopt,

which would lead to greater trauma than the termination itself. Therefore, appellant

contends that the evidence demonstrated that the termination would harm S.K. and that

her likely inability to achieve adoption would compound that harm. Thus, he requests this

court to reverse the trial court’s termination. We disagree.

       A caseworker’s testimony that a child is adoptable is sufficient to support an

adoptability finding. Caldwell v. Ark. Dep’t of Human Servs., 2016 Ark. App. 144, 484
S.W.3d 719. However, adoptability is not an essential element of proof and need not be

established by clear and convincing evidence, but it is merely a factor that must be

considered by the trial court in determining the best interest of the child. Id.; McDaniel v.

Ark. Dep’t of Human Servs., 2013 Ark. App. 263. The statute does not require any “magic

words” or a specific quantum of evidence regarding a child’s adoptability but simply

provides that the trial court consider the likelihood that the child will be adopted in making

its best-interest determination. See Smith v. Ark. Dep’t of Human Servs., 2013 Ark. App.
11
                                Cite as 2017 Ark. App. 537

753, 431 S.W.3d 364; see also Renfro v. Ark. Dep’t of Human Servs., 2011 Ark. App. 419, 385
S.W.3d 285. But see Grant v. Ark. Dep’t of Human Servs., 2010 Ark. App. 636, at 13, 378
S.W.3d 227, 233 (reversing a court’s best-interest finding because a caseworker testified that

“all children are adoptable,” the child’s autistic condition was not considered in determining

whether that child was adoptable, and the child was “attached to a loving mother who has

never volitionally subjected him to harm”).

       Here, the trial court specifically noted in its opinion that it considered Enecks’s

testimony in determining S.K.’s best interest. Enecks testified that S.K. would be adoptable.

In giving her opinion, Enecks noted that S.K. had maintained stability in her foster home

and that with the right family she could achieve a successful adoption. Although appellant

highlights selected excerpts from the testimony of S.K.’s therapists to bolster his position,

neither therapist recommended that S.K. be returned to appellant’s custody. In fact, Hall

even opined that with the proper therapy or treatment, S.K. could form a more healthful

attachment with another male or father figure in the future. Furthermore, while Hagans

testified that she thought S.K. would be difficult to adopt, Hagans acknowledged that DHS,

not she, was tasked with finding an adoptive family.

       Finally, in assessing the potential-harm factor, the court is not required to find that

actual harm would ensue if the child were returned to the parent or to affirmatively identify

a potential harm. Sharks v. Ark. Dep’t of Human Servs., 2016 Ark. App. 435, 502 S.W.3d
569. The potential-harm analysis is to be conducted in broad terms. Id. Past actions of a

parent over a meaningful period of time are good indicators of what the future may hold.

Id. Here, appellant’s behaviors over the course of the entire case as outlined above do not


                                              12
                                  Cite as 2017 Ark. App. 537

show enough stability to render the trial court’s finding that appellant posed a risk of

potential harm to the children clearly erroneous. In fact, appellant failed to follow the safety

plan during the last overnight visitation. Therefore, based on this record, we cannot say

that the trial court’s finding that termination was in S.K.’s best interest was clearly erroneous.

As such, we must affirm the termination.

       Affirmed.

       ABRAMSON and VAUGHT, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       Andrew Firth, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                               13